$2  5HY 1&(  2UGHU 5HJDUGLQJ 0RWLRQ IRU 6HQWHQFH 5HGXFWLRQ 3XUVXDQW WR  86&  F        3DJH  RI  3DJH  1RW IRU 3XEOLF 'LVFORVXUH


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                 IRU WKH
                                                      (DVWHUQ 'LVWULFW RI 1RUWK &DUROLQD


                    8QLWHG 6WDWHV RI $PHULFD
                               Y                                          
                     $QWKRQ\ 'LRQ &DPSEHOO
                                                                           
                                                                              &DVH 1R &5%5
                                                                              860 1R 
'DWH RI 2ULJLQDO -XGJPHQW         2FWREHU                          
'DWH RI 3UHYLRXV $PHQGHG -XGJPHQW                                            'LDQD +HOHQH 3HUHLUD
(Use Date of Last Amended Judgment if Any)                                     Defendant’s Attorney

                  25'(5 5(*$5',1* 027,21 )25 6(17(1&( 5('8&7,21
                          38568$17 72  86&  F%
         8SRQ PRWLRQ RI ✔ WKH GHIHQGDQW          WKH 'LUHFWRU RI WKH %XUHDX RI 3ULVRQV       WKH FRXUW XQGHU  86&
 F% IRU D PRGLILFDWLRQ RI DQ LPSRVHG WHUP RI LPSULVRQPHQW WR WKH H[WHQW RWKHUZLVH H[SUHVVO\ SHUPLWWHG E\
VWDWXWH DQG DV SURYLGHG E\ 6HFWLRQ  RI WKH )LUVW 6WHS $FW RI  DQG KDYLQJ FRQVLGHUHG VXFK PRWLRQ DQG
WDNLQJ LQWR DFFRXQW WKH VHQWHQFLQJ IDFWRUV VHW IRUWK LQ  86&  D WR WKH H[WHQW WKDW WKH\ DUH DSSOLFDEOH

,7 ,6 25'(5(' WKDW WKH PRWLRQ LV
              '(1,('        ✔ *5$17(' DQG WKH GHIHQGDQW¶V SUHYLRXVO\ LPSRVHG VHQWHQFH RI LPSULVRQPHQW (as reflected in

the last judgment issued) RI                        PRQWKV LV UHGXFHG WR  PRQWKV                           
                                             (Complete Parts I and II of Page 2 when motion is granted)

7KH WHUP RI VXSHUYLVHG UHOHDVH LV UHGXFHG WR  \HDUV




*G UIF BNPVOU PG UJNF UIF EFGFOEBOU IBT BMSFBEZ TFSWFE FYDFFET UIJT TFOUFODF UIF TFOUFODF JT SFEVDFE UP B 5JNF 4FSWFE
TFOUFODF TVCKFDU UP BO BEEJUJPOBM QFSJPE PG VQ UP UFO 	
 EBZT GPS BENJOJTUSBUJWF QVSQPTFT PG SFMFBTJOH UIF EFGFOEBOU
([FHSW DV RWKHUZLVH SURYLGHG DOO SURYLVLRQV RI WKH MXGJPHQWV GDWHG 2FWREHU  
VKDOO UHPDLQ LQ HIIHFW ,7 ,6 62 25'(5('


0SEFS %BUF           4/3/2019


(IIHFWLYH 'DWH                                                      : (DUO %ULWW 6HQLRU 86 'LVWULFW -XGJH
                     (if different from order date)                                                Printed name and title
